                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

WALTER H. HOLLOWAY, K-9 Officer                             8:21CV128
Handler;

                    Plaintiff,                          MEMORANDUM
                                                         AND ORDER
       vs.

130% LOAN SHARKS,

                    Defendant.


       On May 10, 2021, the court entered a judgment of dismissal after finding that
Plaintiff’s Complaint fails to state a claim upon which relief may be granted, and
that amendment would be futile. (See Filings 8, 9.) On June 28, 2021, the clerk of
the court received an unsigned document from Plaintiff, which was docketed as a
motion for leave to proceed in forma pauperis. (Filing 17.) However, under the
Federal Rules of Civil Procedure, “[t]he court must strike an unsigned paper unless
the omission is promptly corrected after being called to the attorney’s or party’s
attention.” Fed. R. Civ. P. 11(a).

      IT IS THEREFOR ORDERED:

      1.     Plaintiff is directed to file a signed copy of the “motion for leave to
proceed in forma pauperis” (Filing 17) on or before July 21, 2021.

       2.     Failure to comply with this Memorandum and Order will result in the
court striking Filing 17 without further notice.

       3.     The Clerk of Court is directed to set a pro se case management deadline
in this matter with the following text: July 21, 2021: signing deadline.

      Dated this 6th day of July 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
